Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11-13, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2007237789 to Hayashi (Hayashi).
Regarding claims 1, 10, and 19, Hayashi teaches a controller configured to receive data and evaluate data; at least one data source configured to send data to the controller, wherein the controller evaluates the data received and controls at least one climate control element of the vehicle in a manner based on the evaluation; and wherein upon evaluation of the data, the controller triggers a position change of the at least one climate control element (Paragraphs 0017-0021, 0029-0030, 0049-0052 and throughout disclose opening and closing at least windows according to weather information using a control device or controller for a vehicle).
Regarding claims 2 and 11, Hayashi teaches a wherein the at least one data source is a vehicle status module (Paragraph 0034 discloses at least position, Paragraph 0012 discloses notification, and Paragraph 0030 discloses a number of modules that can be considered a vehicle status module).
Regarding claims 3 and 12, Hayashi teaches wherein the at least one data source comprises at least one sensor (Paragraphs 0020-0021, 0030-0031).
Regarding claims 4 and 13, Hayashi teaches wherein the at least one data source transmits data to the controller via a wireless transmission system (Paragraph 0025-026).
Regarding claims 6 and 15, Hayashi teaches wherein the data represents precipitation in the geographical proximity of the vehicle (Paragraph 0030-0031).
Regarding claims 8 and 17, Hayashi teaches wherein the data is a weather forecast received from the data source via a wireless communications system (Paragraphs 0025-0028 and 0036-0038 and throughout the disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of U.S. PGPUB 20150041113 to Enke et al. (Enke).
Regarding claims 5 and 14, Hayashi is silent on wherein the at least one sensor comprises a plurality of temperature sensors configured to provide both a first temperature of a passenger compartment of the vehicle and a second temperature of ambient air surrounding the vehicle.
Enke teaches wherein the at least one sensor comprises a plurality of temperature sensors configured to provide both a first temperature of a passenger compartment of the vehicle and a second temperature of ambient air surrounding the vehicle (Paragraphs 0028, 0040, 0047 which disclose multiple sensors used to control temperature of the vehicle). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hayashi with the teachings of Enke to provide wherein the at least one sensor comprises a plurality of temperature sensors configured to provide both a first temperature of a passenger compartment of the vehicle and a second temperature of ambient air surrounding the vehicle. Doing so would allow the temperature of the vehicle to be controlled.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of U.S. PGPUB 20120150061828 to Fischer et al. (Fischer).
Regarding claims 7 and 16, Hayashi is silent on wherein the data represents a person approaching the vehicle.
Fischer teaches wherein the data represents a person approaching the vehicle (Paragraph 0002). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hayashi with the teachings of Fischer to provide wherein the data represents a person approaching the vehicle. Doing so would provide desired settings to a user and/or keep the vehicle safe.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of RD661041 (041)
Regarding claims 9 and 18, Hayashi is silent on wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system. 
041 teaches wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system (Figure 1 and Abstract discloses adjusting windows and HVAC system upon startup). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hayashi with the teachings of 041 to provide wherein the data indicates that a vehicle start button is pressed and is transmitted to the controller via a vehicle telemetry system. Doing so would reduce volatile organic compoundsin the vehicle cabin air and provide a comfortable condition for a user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPUB 20150347916 to Warren et al. (Warren).
Regarding claim 20, Hayashi is silent on wherein the data is sent by a vehicle telemetry system and the data represents conditions include at least one of a driver's seatbelt is fastened, an opening of a trunk of the vehicle, and an opening of the door.
Warren teaches a door sensor used to detect occupancy of a space and then opening or closing windows dependent on the occupancy of the space (Paragraphs 0031 and 0027). Warran teaches different conditions dependent on occupancy therefore opening a door would either result in occupancy or lack thereof and result in opening or closing windows as applicable. Therefore at least one condition of door opening would close the windows as a user would close a window. It would have been obvious to one of ordinary skill in the art to have modified the teachings of Harashi with the teachings of Warren to provide wherein the data is sent by a vehicle telemetry system and the data represents conditions include at least one of a driver's seatbelt is fastened, an opening of a trunk of the vehicle, and an 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.